         Case 1:20-cv-04527-AJN-SN Document 31 Filed 10/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    10/23/2020


SHARIF KING,

                                            Plaintiff,                 20-CV-4527 (AJN)(SN)

                          -against-                                    ORDER OF SERVICE

CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff, currently incarcerated at Great Meadow Correctional Facility, is proceeding pro

se and in forma pauperis. He filed a complaint under 42 U.S.C. § 1983, regarding events

beginning on November 12, 2019, when he was transported from Downstate Correctional

Facility to the Manhattan Detention Complex. On July 17, 2020, the Hon. Alison J. Nathan

issued an order pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), directing the New

York City Law Department (the “Law Department”) to identify four John Doe defendants. ECF

No. 12. Judge Nathan referred the matter to me for general pretrial supervision.

        John Doe #1 and John Doe #3 were previously identified. See ECF No. 18. On October

19, 2020, the Law Department filed a letter with the Court identifying John Doe #2 as Captain

Robert Fraser, Shield No. 1397, assigned to the New York City Department of Correction (DOC)

Emergency Services Unit (ESU). ECF No. 30. The Law Department also informed the Court that

it is conducting additional investigation in order to identify John Doe #4.
        Case 1:20-cv-04527-AJN-SN Document 31 Filed 10/23/20 Page 2 of 4




                                             DISCUSSION

A.      Rule 21 of the Federal Rules of Civil Procedure

        The Court directs the Clerk of Court, under Rule 21 of the Federal Rules of Civil

Procedure, to substitute Captain Fraser for John Doe #2, and to amend the caption to reflect the

same.

B.      Waiver of Service

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that DOC ESU Captain

Fraser, Shield No. 1397, waive service of summons.

C.      Rule 12 of the Federal Rules of Civil Procedure

        DOC ESU Captain Fraser is ORDERED to file an answer, if any, by December 7, 2020.

D.      Local Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner’s rights

cases to respond to specific, court-ordered discovery requests, applies to this action. Those

discovery requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s

Local Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120

days of the date of this order, any new defendants must serve responses to these standard

discovery requests. In their responses, defendants must quote each request verbatim. 1

E.      Discovery

        All discovery shall be completed by April 23, 2021.




1
 If Plaintiff would like copies of these discovery requests before receiving the responses and does not
have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                     2
        Case 1:20-cv-04527-AJN-SN Document 31 Filed 10/23/20 Page 3 of 4




F.     Status Conference

       A telephone conference is scheduled for Wednesday, December 16, 2020, at 2:00 p.m., to

discuss the status of this litigation. At that time, each party shall call (877) 402-9757 and enter

access code 7938632 #.

                                          CONCLUSION

       The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff and

note service on the docket. The Clerk of Court is further directed, under Rule 21 of the Federal

Rules of Civil Procedure, to substitute in the caption Captain Fraser, Shield No. 1397, as a

defendant in place of John Doe #2. The Clerk of Court shall also notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that DOC ESU Captain Fraser, Shield No. 1327, waive service of summons. The Court

ORDERS DOC ESU Captain Fraser, Shield No. 1327, to file an answer, if any, by December 7,

2020. All discovery shall be completed by April 23, 2021. A telephone conference is scheduled

for Wednesday, December 16, 2020, at 2:00 p.m.

       IT IS HEREBY ORDERED that the Warden or other official in charge of the Great

Meadow Correctional Facility produce Sharif King, DIN No. 18-A-4833, on Wednesday,

December 16, 2020, no later than 1:55 p.m., to a suitable location within the Great Meadow

Correctional Facility that is equipped with a telephone, for the purpose of participating by

telephone in a conference with the Court and defense counsel. If this time and date presents an

inconvenience, the Warden or the Warden’s designee should promptly inform Chambers by

emailing Courtroom Deputy Rachel Slusher Rachel_Slusher@nysd.uscourts.gov.




                                                  3
        Case 1:20-cv-04527-AJN-SN Document 31 Filed 10/23/20 Page 4 of 4




       Defense counsel is directed to send this Order to the Warden immediately and the Clerk

of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.



DATED:         October 23, 2020
               New York, New York




                                                  4
